Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 17-31 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant amended claims 17 and 26 to recite specific limitation of “an outer support part configured to surround an axially facing outer surface of the inner insertion part”.  It is vague and indefinite as specific description not found in the specification.  
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
Also, said “an axially facing outer surface” is not defined to which said axially facing outer surface is facing to.  
Applicant describes in remarks as below. 
“According to a non-limiting embodiment of the present application, as embodied in FIG.
4, reproduced below, a coupler 1 including an inner insertion part 100 and an outer support part 200 configured to surround an axially facing outer surface of the inner insertion part 100  (specification page 6, lines 13-22)”.
Specification page 6, lines 13-22 recites as below. 
“Referring to FIGS. 1 to 4, a coupler 1 according to the embodiment of the present invention includes an inner insertion part 100 and an outer support part 200.  The inner insertion part 100 may include a plate 110 and a protruding part 130 and may be formed of a metal material.
The plate 110 may be provided in a plate shape having a predetermined thickness and may be inserted into the outer support part 200 not to be exposed to the outside when coupled to the outer support part 200. The plate 110 may have a polygonal structure to prevent the plate 110 from slipping in the outer support part 200 when the plate 110 is inserted into the outer support part 200 and a shaft (not shown) is connected to a through hole 150 to rotate”.  

Examiner found no exact or clear to support the claimed feature either in the specification as pointed or in disclosed drawing.  
  

    PNG
    media_image1.png
    289
    505
    media_image1.png
    Greyscale

Among inner insertion part 100, a surface capable to be “an axially facing outer surface” is only at the arrowed portions.  However, the surface is open upward, and therefore, not facing any part of the outer support part 200.   It is also vague and indefinite which feature being pointed to mean “surrounded by the outer support part 200”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over EGAMI (JP 2005308199 A, IDS on 3/10/2021).  
As for claim 17, EGAMI discloses a coupler comprising: 
an inner insertion part (1, 2.1, Figs. 1-7); and 
an outer support part (K, Fig. 4) configured to surround an axially facing outer surface of the inner insertion part (see 112 rejection, see NOTE below), 
wherein the inner insertion part includes: 
a cylindrical-shaped protruding part (central portion, refer 2 in Fig. 2) having a through hole (22, Figs. 6-7) disposed at a center thereof. 
EGAMI further discloses a polygonal-shaped plate (22a, Fig. 6) configured to extend in a radial direction from an outer circumferential surface of the protruding part, 
wherein the outer support part (K, Fig. 4, markup) includes: 
an accommodation part (portion for 22a, markup a) coupled to the plate; 
a cylindrical outer wall (upper surface, markup w) configured to extend from an edge of the accommodation part; 
an outer protruding part (central portion, Fig. 4, markup p) in contact with the protruding part of the inner insertion part; and 
wherein the outer protruding part has a surface that is substantially flush with a surface of the protruding part of the inner insertion part (Fig. 4, 6, see markup, it is obvious either with inner insertion part of Figs. 1-4 or 5-7).  
NOTE:  Upper surface of the plate of inner insertion part is considered as claimed “an axially facing outer surface of the inner insertion part”.  The coupler is installed in the application such as automobile parts, motor, or the like (TECHNICAL-FIELD).  It is obvious the surface is facing some part in the application.  The surface is surrounded by the outer support part, with edge or boundary of it.  

    PNG
    media_image2.png
    203
    640
    media_image2.png
    Greyscale

EGAMI further discloses the inner insertion part has a plurality of connection grooves (22b, Figs. 5, 7).  By insert molding the outer support part (K, Fig. 4) to correspond the grooves, it is obvious to have a plurality of projection parts (as resin inserted into the grooves 22b) [0010] configured to extend toward the protruding part from an inner side (it does not mean from innermost side) of the outer wall.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of EGAMI to have secure connection between the inner insertion part and the outer support part. 


    PNG
    media_image3.png
    222
    431
    media_image3.png
    Greyscale


As for claim 18, EGAMI discloses the coupler of claim 17, wherein a polygonal structure of the plate is provided in a polygonal shape having a multiple of the number of the plurality of projection parts (in view of Figs. 4-7).  

As for claim 19, EGAMI teaches the coupler of claim 18, and an outermost point of the plate is located under and overlaps the plurality of projection parts, since the inner part (1) has round inner edge, an outermost point of the plate at the innermost round edge is located under the projection parts located at upper and radial end of plate.  

As for claim 22, EGAMI discloses the coupler of claim 17, wherein the plurality of projection parts are disposed at even intervals on the outer support part (in view of Figs. 4-7).

As for claims 23-24, EGAMI discloses the coupler of claim 17, wherein an upper surface of each of the plurality of projection parts has an inclined portion which is inclined downward towards the plate, wherein a side surface of each of the plurality of projection parts is formed of an involute curve (see Figs. 5, 7 for round inward shape portion from upper side plate of inner insertion part 2.1).  

As for claim 25, EGAMI discloses the coupler of claim 17, wherein the recited method is subject to product by process limitation.  MPEP 2113.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  However, the examiner additionally pointed out that the inner insertion part made of metal is obvious to use forging method from a well-known in the art for metal, and the outer support part made of resin is obvious to use an injection method as a well-known in the art for resin.  

As for claim 30, EGAMI discloses the motor assembly of claim 17, and it is obvious that the plurality of projection parts are configured to be coupled to a component that applies torque to the plurality of projection parts, because the coupler is for transferring torque (see Fig. 4 for belt B).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over EGAMI in view of PARK (US 20140028133 A1).  
As for claim 20, EGAMI teaches the coupler of claim 17, wherein the protruding part includes a through surface forming the through hole (see Figs.), but does not explicitly describe wherein linear gear teeth are formed on the through surface.  PARK teaches linear gear teeth are formed on the through surface (“knurl”) [0047].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for enhanced coupling as friction increases.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over EGAMI in view of Kato (US 20130270972 A1).  
As for claim 21, EGAMI teaches the coupler of claim 17, wherein the protruding part includes a through surface forming the through hole (see Figs.), but does not explicitly describe a spiral screw thread is formed on the through surface.  Kato teaches a coupling (10), wherein a spiral screw thread (spiral knurl 103, Frig. 2) is formed on the through surface [0025].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for enhanced coupling as slip-off stop strength enhanced.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over EGAMI in view of Kowalski (US 20100004066 A1).  
As for claim 31, EGAMI failed to teach the coupler of claim 17 wherein the plate is spaced from axial ends of the protruding part of the inner insertion part.
Kowalski discloses a coupler (see Figs. 5-6) wherein the plate (160) is spaced from axial ends of the protruding part (110) of the inner insertion part.   It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for withstanding high axial loads.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 4914331 A) in view of EGAMI (JP 2005308199 A, IDS).  
As for claim 26, Lewis discloses a motor assembly comprising:
a rotary shaft (20);
a rotor (30) including a hole in which the rotary shaft is disposed (Fig. 3);
a stator (32) disposed at an outer sides of the rotor;
a housing (integrate of 36, 38, 40) configured to accommodate the rotor and the stator; and
a coupler (22) coupled to the rotary shaft. 
Lewis failed to discloses the coupler as recited in the claim 26.  
EGAMI discloses a coupler includes: 
an inner insertion part (1, 2.1, Figs. 1-7); and 
an outer support part (K, Fig. 4) configured to surround an axially facing outer surface of the inner insertion part (see 112 rejection, see NOTE below), 
wherein the inner insertion part includes: 
a cylindrical-shaped protruding part (central portion, refer 2 in Fig. 2) having a through hole (22, Figs. 6-7) disposed at a center thereof. 
EGAMI further discloses a polygonal-shaped plate (22a, Fig. 6) configured to extend in a radial direction from an outer circumferential surface of the protruding part, 
wherein the outer support part (K, Fig. 4, markup in claim 17) includes: 
an accommodation part (portion for 22a, the markup a) coupled to the plate; 
a cylindrical outer wall (upper surface, the markup w) configured to extend from an edge of the accommodation part; 
an outer protruding part (central portion, Fig. 4, the markup p) in contact with the protruding part of the inner insertion part; and 
wherein the outer protruding part has a surface that is substantially flush with a surface of the protruding part of the inner insertion part (Fig. 4, 6, see the markup, it is obvious either with inner insertion part of Figs. 1-4 or 5-7).  
NOTE:  Upper surface of the plate of inner insertion part is considered as claimed “an axially facing outer surface of the inner insertion part”.  The coupler is installed in the application such as automobile parts, motor, or the like (TECHNICAL-FIELD).  It is obvious the surface is facing some part in the application.  The surface is surrounded by the outer support part, with edge or boundary of it.  See dictionary meaning in claim 17. 
EGAMI further discloses the inner insertion part has a plurality of connection grooves (22b, Figs. 5, 7).  By insert molding the outer support part (K, Fig. 4) to correspond the grooves, it is obvious to have a plurality of projection parts (as resin inserted into the grooves 22b) [0010] configured to extend toward the protruding part from an inner side (it does not mean from innermost side) of the outer wall.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of EGAMI to have secure connection between the inner insertion part and the outer support part. 

As for claim 27, EGAMI discloses the coupler of claim 17, wherein an upper surface of each of the plurality of projection parts has an inclined portion which is inclined downward towards the plate (see Figs. 5, 7 for round inward shape portion from upper side plate of inner insertion part 2.1).  

As for claim 28, EGAMI discloses the motor assembly of claim 26, and it is obvious that the plurality of projection parts are configured to be coupled to a component that applies torque to the plurality of projection parts, because the coupler is for transferring torque (see Fig. 4 for belt B).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over EGAMI in view of Kowalski (US 20100004066 A1).  
As for claim 29, EGAMI failed to teach the coupler of claim 26 wherein the plate is spaced from axial ends of the protruding part of the inner insertion part.
Kowalski discloses a coupler (see Figs. 5-6) wherein the plate (160) is spaced from axial ends of the protruding part (110) of the inner insertion part.   It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for withstanding high axial loads.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834